Order unanimously modified to the extent of providing that, as a condition to any liability on the part of the third party-appellant to pay any sum, the pass book for the account be presented or a bond for double the amount involved, as authorized by the rules and regulations to which the account is subject, be furnished by the judgment creditor, respondent, and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.